TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00519-CR



                                   Bernard Daniel, Appellant

                                                v.

                                  The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 80234, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                              DISSENTING OPINION


               I respectfully dissent from the Court’s opinion and would hold that it is

objectively reasonable for Officer Todd to have reasonable suspicion that Daniel violated Section

545.060(a): “an operator on a roadway divided into two or more clearly marked lanes for traffic:

(1) shall drive as nearly as practical entirely within a single lane; and (2) may not move from the

lane unless that movement can be made safely.” Tex. Transp. Code § 545.060(a). In my

opinion, an officer’s mistake of law in adhering to the plurality opinion’s statutory construction

in Leming v. State, 493 S.W.3d 552, 556–61 (Tex. Crim. App. 2016), is objectively reasonable

when the validity of this Court’s contrary interpretation of Section 545.060(a) in Hernandez

v. State, 983 S.W.2d 867, 871 (Tex. App.—Austin 1998, pet. ref’d), has not been considered

post-Leming, although Hernandez remains the law in this jurisdiction. I also write separately

because it is my view that “exceptional circumstances require en banc consideration,” see Tex.
R. App. P. 41.2(c), to provide needed clarity to the officers in this jurisdiction as to the

interpretation of Section 545.060(a) and the status of Hernandez. Since this Court denies en

banc consideration in its opinion today, I encourage the Court of Criminal Appeals to

address this issue, especially given the split across the courts of appeals. See Dugar v. State,

629 S.W.3d 494, 499 (Tex. App.—Beaumont 2021, pet ref’d) (“That the interpretation of section

545.060 is not yet settled is apparent from examining the intermediate courts of appeals cases

discussing Leming.”). 1

               The statutory issue in this appeal concerns whether Section 545.060(a) sets forth

two distinct requirements, 2 creating a statutory violation for the failure to comply with either

requirement, or whether its provisions operate together, creating a statutory violation only if an

operator fails to comply with both Subsections (1) and (2). In Hernandez, this Court held that

“the statutory language shows a legislative intent that a violation of section 545.060 occurs only

when a vehicle fails to stay within its lane and such movement is not safe or is not made safely”

and that the provision does not “create[] two separate offenses, but rather only one: moving out

of a marked lane when it is not safe to do so.” 983 S.W.2d at 871 (citing Atkinson v. State,

848 S.W.2d 813, 815 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d)). Eight years after


       1    The Court of Criminal Appeals has granted a petition for discretionary review that
raises this issue but has not issued a decision in that case. See State v. Hardin, No. PD-0799-19
(Tex. Crim. App. Oct. 2, 2019), available at https://search.txcourts.gov/Case.aspx?cn=PD-0799-
19&coa=coscca (last visited Dec. 17, 2021).
       2  Technically, Subsection (2) is a prohibition rather than a requirement: “an operator . . .
may not move from the lane unless that movement can be made safely.” Tex. Transp. Code
§ 545.060(a)(2). But this prohibition can also be understood as a conditional requirement: if an
operator moves from the lane, then that movement must have been able to be made safely. For
ease of reference, I refer to Subsection (1)’s requirement and Subsection (2)’s prohibition jointly
as two requirements.

                                                 2
Hernandez, however, a plurality opinion of four judges on the Court of Criminal Appeals

expressly disavowed Hernandez’s construction of Section 545.060(a), concluding:


       We do not think the fact that both the requirement (stay within a single lane as far
       as practical) and the prohibition (do not leave that lane unless it is safe to do so)
       originally appeared in the same subsection of the statute necessarily means that
       the Legislature intended that both must be violated before an offense has
       occurred. To interpret the statute as the courts of appeals in Atkinson and
       Hernandez have done essentially reads the requirement aspect (stay in a single
       lane as far as is practical) out of the statute, leaving only the prohibition aspect
       (do not change lanes when it is unsafe to do so) intact.


Leming, 493 S.W.3d at 558 (plurality op.); see also id. at 558–60 (plurality op.). But because

Judge Alcala did not join this section of the plurality opinion—although she joined the other

sections of the opinion—Leming did not overrule Hernandez. See Leming, 493 S.W.3d at 553.

              Nevertheless, in my view, an officer’s adherence to the plurality’s construction of

Section 545.060(a) in Leming is an objectively reasonable mistake of law.              See Dugar,

629 S.W.3d at 500–01 (holding that mistake of law that Leming’s construction of section

545.060 superseded construction in 2000 binding precedent from same court was objectively

reasonable after date of plurality Leming opinion (citing Heien v. North Carolina, 574 U.S. 54,

61 (2014); Ehrhart v. State, 9 S.W.3d 929, 930 (Tex. App.—Beaumont 2000, no pet.))). 3 Five

judges joined Parts I, III, and IV of Leming and the plurality statutory construction—Part II—is


       3   “But reasonable men make mistakes of law, too, and such mistakes are no less
compatible with the concept of reasonable suspicion. Reasonable suspicion arises from the
combination of an officer’s understanding of the facts and his understanding of the relevant law.
The officer may be reasonably mistaken on either ground. Whether the facts turn out to be not
what was thought, or the law turns out to be not what was thought, the result is the same: The
facts are outside the scope of the law. There is no reason, under the text of the Fourth
Amendment or our precedents, why this same result should be acceptable when reached by way
of a reasonable mistake of fact, but not when reached by way of a similarly reasonable mistake
of law.” Heien v. North Carolina, 574 U.S. 54, 61 (2014).


                                                3
seamlessly included within the opinion of the Court as a whole. See Leming, 493 S.W.3d at 553

(“Yeary, J., announced the judgment of the Court and delivered the opinion of the Court with

respect to Parts I, III, and IV in which Keller, P.J., and Meyers, Alcala and Richardson, JJ.,

joined, and an opinion with respect to Part II in which Keller, P.J., and Meyers and Richardson,

JJ., joined.”). Moreover, Leming’s conclusion in Part IV, which five judges joined, restates the

plurality’s conclusion in Part II. See id. at 565 (“Gillow had reasonable suspicion to detain

Appellant to investigate both the offense of failing to maintain a single lane of traffic and the

offense of driving while intoxicated” (emphasis added)). The Court asserts that the officer’s

mistake of law is not reasonable “when this Court has never stopped following Hernandez or

cast any doubt on its continuing validity.” Ante at ___. But in April 2017, when Officer Todd

stopped Daniel’s vehicle, this Court had not cited either Hernandez or Leming in a post-Leming

decision, nor has it applied Hernandez or considered its validity in light of Leming since then. 4


       4   Since Leming v. State, 493 S.W.3d 552 (Tex. Crim. App. 2016), this Court has only
cited Hernandez v. State, 983 S.W.2d 867 (Tex. App.—Austin 1998, pet. ref’d), twice in two
unpublished opinions without considering the validity of or applying Hernandez to the facts.
See State v. McMahan, No. 03-19-00824-CR, 2020 WL 6533661, at *2 (Tex. App.—Austin
Nov. 6, 2020, no pet.) (mem. op., not designated for publication) (quoting trial court’s
conclusions of law that include Hernandez citations); Cano v. State, No. 03-15-00485-CR,
2017 WL 3908640, at *3 n.16 (Tex. App.—Austin Aug. 24, 2017, pet. ref’d) (mem. op., not
designated for publication) (noting in footnote dicta that “this Court has previously held [the
unsafe requirement] to be necessary to support a finding of reasonable suspicion to believe that a
driver has violated section 545.060,” citing Hernandez, and referencing Leming as “But see”
authority); cf. Dugar v. State, 629 S.W.3d 494, 500 n.28 (Tex. App.—Beaumont 2021, pet ref’d)
(“While this Court, since deciding Ehrhart, has cited Leming in several unpublished opinions,
none of this Court’s post-Leming jurisprudence addresses whether we agree or disagree with the
plurality view adopted by a plurality of justices on the Court of Criminal Appeals in Leming.”).
And although it was not addressing the statutory construction of Section 545.060(a), this Court
has cited the plurality section of Leming as authority on multiple occasions. See State v. Prince,
No. 03-18-00456-CR, 2019 WL 1925900, at *5 (Tex. App.—Austin May 1, 2019, no pet.)
(mem. op., not designated for publication) (citing Leming, 493 S.W.3d at 561); State v. Garrett,
No. 03-17-00333-CR, 2018 WL 2728256, at *4 (Tex. App.—Austin June 7, 2018, no pet.) (order


                                                 4
                Finally, in today’s opinion, the Court goes even further than concluding that

Hernandez is binding.       This Court states that “Hernandez was decided correctly” because

Subsections (1) and (2) “are joined by the conjunctive ‘and,’ which means that to violate Section

545.060(a), a motorist must both fail to drive as nearly as practical entirely within a single lane

and fail to make that movement safely.” Ante at ___. But this reasoning misconstrues Section

545.060(a)’s logical form as setting forth two violations, rather than two requirements. When

two requirements are joined by the conjunctive “and,” the violation of either requirement

constitutes a violation of the statutory provision. 5

                For these reasons, I respectfully dissent and encourage the Court of Criminal

Appeals to revisit the issue and reconsider Hernandez’s construction of Section 545.060(a).



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: December 23, 2021



& mem. op., not designated for publication) (per curiam) (citing Leming, 493 S.W.3d at 561);
State v. Salas, No. 03-16-00325-CR, 2018 WL 2437223, at *4 (Tex. App.—Austin
May 31, 2018, no pet.) (mem. op., not designated for publication) (citing Leming, 493 S.W.3d at
561); Reyna v. State, No. 03-16-00774-CR, 2017 WL 2926650, at *3 (Tex. App.—Austin
July 6, 2017, no pet.) (mem. op., not designated for publication) (citing Leming, 493 S.W.3d at
561). And as our sister court has noted, in cases decided after Leming, “most appellate courts
have followed the plurality view of the maintain-a-single-line statute articulated by the plurality
of justices in Leming.” Dugar, 629 S.W.3d at 500 n.28.
        5
          Section 545.060(a)’s logical form is: A shall do X and may not do Y. Thus, if A does
not do X, then A is not complying with: A shall do X and may not do Y. And if A does Y, then
A is also not complying with: A shall do X and may not do Y. In other words, if A does not do
X or does Y, then A has violated Section 545.060(a), according to its logical form.


                                                   5